DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drummond (7,806,226).
	With respect to claim 1, Drummond teaches a diaphragm (Figure 2, #42/43, when diaphragm #42 and collar #43 are integrally formed – Col. 7, Lines 12-13), comprising: a vibratable portion (42) having a first surface (surface of #42 adjacent layer #48); a retaining portion (43) integrated with the vibratable portion (42) and protruding from the first surface along an entire outer periphery of the vibratable portion (42); and a compliant structural layer (48) disposed on the first surface.  
	With respect to claim 4, Drummond teaches wherein the first surface (surface of #42 adjacent layer #48) is coated entirely with the compliant structural layer (48). It is noted that layer #48 can be a coating on diaphragm layer #42, see Col. 6, Lines 3-8
	With respect to claim 5, Drummond teaches wherein the compliant structural layer (48) is disposed on an outer periphery of the first surface (surface of #42 adjacent layer #48).  Note that layers #42 and 48 have identical diameters and layer #48 will therefore be disposed on an outer periphery of the first surface (surface of #42 adjacent layer #48)
	With respect to claim 6, Drummond teaches wherein the compliant structural layer (48) is formed by curing a compliant material selected from the group consisting of silicones, soft touch paints, thermoplastic polyurethanes and thermoplastic rubbers (Col. 5, Line 64 - Col. 6, Line 2; Col. 6, Lines 28-34).  
	With respect to claim 8, Drummond teaches wherein the retaining portion (43) is further bent inwardly to constitute a flange (Col. 6, Lines 50-55).
Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zambrano (6,019,186).
	With respect to claim 9, Zambrano teaches a stethoscope (see title, Col 1, Lines 4-16), comprising: a sound receiving unit (Figure 1) for receiving sound, comprising a sound collecting head (11) and a diaphragm (21), wherein the diaphragm comprises a vibratable portion having a first surface (surface of #21 having layer #29) and a compliant structural layer (29) disposed on the first surface, with the compliant structural layer (29) of the diaphragm (21) being arranged to face and attached to the sound collecting head (11); and a sound transmitting unit (define by not shown earpieces of stethoscope – Col. 1, Line 67-Col. 2, Line 1) connected to the sound receiving unit (device of Figure 1) for transmitting the sound.  
	With respect to claim 13, Zambrano teaches wherein the compliant structural layer (29) is disposed on an outer periphery of the first surface (surface of #21 having layer #29).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond (7,806,226).
	With respect to claim 3, Drummond is relied upon for the reasons and disclosures set forth above.  Drummond further teaches wherein the compliant structural layer (48) has an unspecified, but obvious thickness.
	Drummond fails to explicitly teach wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (6,499,560) and Bilan (2009/0211838).
	With respect to claim 9, Lang teaches a stethoscope (see title, abstract), comprising: a sound receiving unit (Figures 1-2 and 8) for receiving sound, comprising a sound collecting head (2) and a diaphragm (7 or 20), wherein the diaphragm comprises a vibratable portion having a first surface (surface of #7/20 facing head #2) with the diaphragm (7/21) being arranged to face and attached to the sound collecting head (2) and a sound transmitting unit (define by not shown but inherent tube/earpieces of a convention stethoscope) connected to the sound receiving unit (device of Figure 1) for transmitting the sound.  
	Lang fails to teach a compliant structural layer disposed on the first surface, with the compliant structural layer of the diaphragm being arranged to face and attached to the sound collecting head.
	Bilan teaches a similar diaphragm (Figure 13, #271) for a stethoscope head (clearly seen in Figure 13), wherein a compliant structural layer (i.e. diffuse reflective coating — [0127]) coated on the vibration layer (271) disposed on the first surface (273), with the compliant structural layer (coating on surface #273) of the diaphragm (271) being arranged to face and attached to the sound collecting head, when combined  applied to diaphragm first surface of Lang. 
	Because the coating is for diffusing reflections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lang, with the apparatus of Bilan so as to improve sound quality by providing a diffuse reflective coating.
	With respect to claim 11, Lang and Bilan are relied upon for the reasons and disclosures set forth above.  Bilan further teaches wherein the compliant structural layer (i.e. diffuse reflective coating — [0127]) has an unspecified, but obvious thickness.
	Lang and Bilan fail to explicitly teach wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 12, Lang and Bilan teach wherein the first surface (Lang, surface of #7/20 facing head #2, when combined with Bilan coating on first surface #273 – [0127]) is coated entirely with the compliant structural layer (Bilan, diffuse reflective coating — [0127]).  It is noted that in Bilan, the entire diaphragm portion #271 is coated with the compliant layer, and when combined, the entire first surface of Lang diaphragm #7/20 will also be coated, as Bilan #271 makes up the diaphragm membrane and components #267-270 making up the diaphragm assembly as rim/holding components, see Bilan, [0127].
	With respect to claim 13, Lang and Bilan teach wherein the compliant structural layer (Bilan, diffuse reflective coating — [0127]) is disposed on an outer periphery of the first surface (Lang, surface of #7/20 facing head #2, when combined with Bilan coating on first surface #273 – [0127]).  It is noted that in Bilan, the entire diaphragm portion #271 is coated with the compliant layer, and when combined, the entire first surface of Lang diaphragm #7/20 (including the outer periphery) will also be coated, as Bilan #271 makes up the diaphragm membrane and components #267-270 making up the diaphragm assembly as rim/holding components, see Bilan, [0127].
	With respect to claim 14, Lang and Bilan are relied upon for the reasons and disclosures set forth above.  Bilan further teaches wherein the compliant structural layer (i.e. diffuse reflective coating — [0127]) is formed from an obvious, but unspecified material which improves acoustic quality in a manner similar to Applicant’s coating.
	Lang and Bilan fail to explicitly teach wherein the compliant structural layer is formed by curing a compliant material selected from the group consisting of silicones, soft touch paints, thermoplastic polyurethanes and thermoplastic rubbers.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the compliant structural layer is formed by curing a compliant material selected from the group consisting of silicones, soft touch paints, thermoplastic polyurethanes and thermoplastic rubbers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 15, Lang teaches a retaining ring (Figure 2, #1) for clamping an outer periphery of the diaphragm (7) and the sound collecting head (2), so as to retain the diaphragm (7) on the sound collecting head (2).  
	With respect to claim 16, Lang teaches wherein the sound collecting head (2) is formed with a groove (5) that is configured to be complementary in shape to the retaining ring (1).  
Claim 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deslauriers (6,520,281) and Bilan (2009/0211838).
	With respect to claim 17, Deslauriers teaches a stethoscope (see title, abstract), comprising: a sound receiving unit (Figures 1-4) for receiving sound, comprising a sound collecting head (105) and a diaphragm (101), wherein the diaphragm (101) comprises a vibratable portion (defined by portion within the peripheral edge #102 that will contact a patient body when in use, denoted by base portion #104) having a first surface (defined by surface of diaphragm #101 facing head #105) and a retaining portion (defined by peripheral edge #102 – not shown in Figure 4, but clearly seen for securing diaphragm #101 to head #105) extending from an outer periphery of the vibratable portion and protruding from the first surface (clearly seen), with the first surface (defined by surface of diaphragm #101 facing head #105) of the diaphragm (101) being arranged to face and attached to the sound collecting head (2) and the diaphragm (101) being secured through the retaining portion (102) to the sound collecting head (105); and a sound transmitting unit (define by not shown but inherent tube/earpieces of a convention stethoscope) connected to the sound receiving unit (device of Figure 1) for transmitting the sound.  
	Deslauriers fails to teach a compliant structural layer disposed on the first surface, with the compliant structural layer of the diaphragm being arranged to face and attached to the sound collecting head.
	Bilan teaches a similar diaphragm (Figure 13, #271) for a stethoscope head (clearly seen in Figure 13), wherein a compliant structural layer (i.e. diffuse reflective coating — [0127]) coated on the vibration layer (271) disposed on the first surface (273), with the compliant structural layer (coating on surface #273) of the diaphragm (271) being arranged to face and attached to the sound collecting head, when combined  applied to diaphragm first surface of Deslauriers. 
	Because the coating is for diffusing reflections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Deslauriers, with the apparatus of Bilan so as to improve sound quality by providing a diffuse reflective coating.
	With respect to claim 19, Deslauriers and Bilan are relied upon for the reasons and disclosures set forth above.  Bilan further teaches wherein the compliant structural layer (i.e. diffuse reflective coating — [0127]) has an unspecified, but obvious thickness.
	Deslauriers and Bilan fail to explicitly teach wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the thickness of the compliant structural layer is between 0.04 mm and 0.08 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 20, Deslauriers and Bilan teach wherein the first surface (Deslauriers, defined by surface of diaphragm #101 facing head #105, when combined with Bilan coating on first surface #273 – [0127]) is coated entirely with the compliant structural layer (Bilan, diffuse reflective coating — [0127]).  It is noted that in Bilan, the entire diaphragm portion #271 is coated with the compliant layer, and when combined, the entire first surface of Deslauriers diaphragm #101 will also be coated, as Bilan #271 makes up the diaphragm membrane and components #267-270 making up the diaphragm assembly as rim/holding components, see Bilan, [0127].
	With respect to claim 21, Deslauriers and Bilan teach wherein the compliant structural layer (Bilan, diffuse reflective coating — [0127]) is disposed on an outer periphery of the first surface (Deslauriers, defined by surface of diaphragm #101 facing head #105, when combined with Bilan coating on first surface #273 – [0127]).  It is noted that in Bilan, the entire diaphragm portion #271 is coated with the compliant layer, and when combined, the entire first surface of Lang diaphragm #7/20 (including the outer periphery) will also be coated, as Bilan #271 makes up the diaphragm membrane and components #267-270 making up the diaphragm assembly as rim/holding components, see Bilan, [0127].
	With respect to claim 22, Deslauriers and Bilan are relied upon for the reasons and disclosures set forth above.  Bilan further teaches wherein the compliant structural layer (i.e. diffuse reflective coating — [0127]) is formed from an obvious, but unspecified material which improves acoustic quality in a manner similar to Applicant’s coating.
	Deslauriers and Bilan fail to explicitly teach wherein the compliant structural layer is formed by curing a compliant material selected from the group consisting of silicones, soft touch paints, thermoplastic polyurethanes and thermoplastic rubbers.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the compliant structural layer is formed by curing a compliant material selected from the group consisting of silicones, soft touch paints, thermoplastic polyurethanes and thermoplastic rubbers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 23, Deslauriers wherein the retaining portion (102) is further bent inwardly to constitute a flange.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to diaphragm, methods for manufacturing same and stethoscope provided with same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837